Citation Nr: 0018962	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-31 457	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
back disability for the period beginning March 13, 1998. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

REMAND

The veteran served on active duty from January 1986 to 
January 1994. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  

In another decision, that portion of the January 28, 2000, 
Board decision which denied a claim for entitlement to an 
evaluation in excess of 20 percent for a back disability for 
the period beginning March 13, 1998, was vacated.  The basis 
for this action was the receipt at the Board in December 1999 
of evidence concerning treatment for a back disorder at the 
"Bone & Joint Clinic, P.C." in June and August 1999.  This 
evidence was not physically part of the record at the time 
the January 28, 2000, Board decision was rendered.  The RO 
has also not had the opportunity to review this evidence.  
Accordingly, absent a waiver from the veteran, this case must 
be remanded to the RO for initial consideration of the 
"pertinent" evidence received at the Board in December 1999 
discussed above.  38 C.F.R. § 20.1304(c) (1999).  There was 
no waiver of RO consideration attached.
 
For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO is review the clinical 
evidence received at the Board in 
December 1999 concerning treatment for a 
back disorder at the "Bone & Joint 
Clinic, P.C." in June and August 1999.  

2.  Thereafter, the RO should adjudicate 
the issue of entitlement to an evaluation 
in excess of 20 percent for a back 
disability for the period beginning March 
13, 1998.   To the extent that such 
adjudication does not result in a 
complete grant of all benefits sought, 
and after application of applicable 
procedures, the case should be returned 
to the Board for further appellate 
review.  

The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with legal requirements, 
and the Board does not intimate an opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until he is 
notified.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



